Citation Nr: 0117233	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945, including a period as a prisoner of war (POW) between 
December 1944 and April 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2000 
rating decision by the Pittsburgh, Pennsylvania RO. 

By a November 1999 statement, the veteran raised the issue of 
entitlement to service connection for residuals of nasal 
surgery, to include loss of sense of smell and diminished 
sense of taste.  Because this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.


REMAND

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated and, in fact, renders him 
unemployable.  He has filed a claim for a total rating due to 
individual unemployability by reason of service-connected 
disability.  

In a statement received by the RO in August 2000, the veteran 
complained that he was dreaming a lot, was nervous quite 
often, and seemed to have lost interest in activities that 
always appealed to him.  He also stated that he avoided loud 
situations because the noise bothered him and that he finds 
himself sitting around the house more often.  In a statement 
of October 2000 the veteran alluded to symptoms of severe 
short term memory impairment and periods of confusion.  
Whether either or both of these symptoms are due to PTSD is 
not clear.  

The veteran's wife also submitted a statement in August 2000.  
She stated that his condition seems to be getting worse.  
Specifically, she stated that: he is drinking more alcohol; 
that he is only playing golf about once a week (from two to 
three times a week) and that he gets nervous when he is 
playing poorly; he is forgetful about names and dates; that 
he is unable to sit around the house if he is not busy as it 
makes him nervous; and that he talks more about his 
experience as a POW than he has before.  

The evidence of record indicates that the veteran has not 
been afforded a VA psychiatric examination in conjunction 
with his appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of the disability is a fully informed one.  
Following the gathering of all available medical records, the 
veteran should be afforded a VA psychiatric examination.  The 
Court has stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999),  withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be asked to provide 
information about any sources of medical 
care or evaluation, VA or private, for his 
service-connected PTSD.  After obtaining 
any necessary authorizations, those 
records should be secured and incorporated 
into the claims file.  

3.  The veteran should also be requested 
to supply a detailed history of all 
employment since he left his job as an 
insurance agent in 1978.  

4.  Thereafter, the RO should schedule 
the veteran for a psychiatric VA 
examination in order to ascertain the 
nature and severity of the veteran's 
PTSD.  

? The examiner should thoroughly review 
the claims folder and a copy of this 
Remand prior to examination.  

? A complete employment history should 
be elicited from the veteran, as well 
as information concerning his day to 
day functioning.  

? All indicated tests should be 
conducted and the examiner's findings 
should address the presence or absence 
of the manifestations described in 38 
C.F.R. § 4.130.  The examiner should 
specifically identify whether symptoms 
of memory loss and confusion are 
manifestations of PTSD.  

? The examiner should render an opinion 
as to what effect the service-
connected disability has on the 
veteran's social and industrial 
adaptability.  A Global Assessment of 
Functioning score should be provided 
and the examiner should explain the 
meaning of the score.  

5.  Following the completion of all 
development, the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  Thereafter, the RO 
should take adjudicative action on the 
issue of entitlement to a increased rating 
for PTSD, to include the issue of a total 
rating on a schedular or unemployability 
basis.  If any decision remains adverse to 
the veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and the 
applicable time to respond.

Thereafter, the case should be returned to the Board if in 
order. The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




